Title: From George Washington to Major General Philip Schuyler, 19 March 1776
From: Washington, George
To: Schuyler, Philip

 

Dear Sir
Cambridge 19th March 1776.

The 17th Inst. Mr Bennet handed me your Favor of the 9th it mortifies me beyond Expression to find the Troops going to Canada so badly provided with arms—I have so often mentioned the Situation we are in from the same Cause, that I shall not trouble you more thereon—Indeed your Letters and mine seem Echo’s to each other enumerating our mutual Difficulties—Should Success crown our Labors the Reflection will not be disagreeable—A short Detail of what has happened here, since I last wrote you, will I dare say afford you pleasure.
The Night of the 4th Instant we possessed ourselves of Dorchester Heights; which alarmed the Enemy so much that they made their Dispositions to engage us, which was what I most earnestly wish’d for, but a violent Storm coming on the Evening of the 5th gave us Time to strenthen our Works & cool’d the Enemy’s Ardor: from that Moment they made all possible Diligence in preparing to move off—our advancing still closer to them on the 16th by taking post on an Eminence called Nookhill, which commands their Works on the Neck of Land, which seperates the Town from Roxboro’ also commands the South part of Boston, has obliged the Enemy to take to their Ships, which rather in a precipitate Manner they effected on the 17th in the Morning leaving behind them about 30 p[iece]s of excellent Cannon & two Mortars spiked, a Number of Ball, some Shells, the chief part of their Light Horse, Forage, 20,000 Bushels of Wheat, 2500 Chaldrons of Coals, a large Quantity of Salt, Rugs and Blankets with many other articles too tedious to mention.
The Ships now lie below the Castle extending themselves to Nantasket Road, about nine Miles, I do not expect that they will pay us another visit, tho’ as a Number of Transports have appeared this Morning to have joined them, they may be tempted which will prevent my sending off any more Troops until they quit the Harbour.
It is uncertain where they may go from hence—Long Island or New York is in my Opinion the place of their Destination—I have sent off a Rifle Regiment & five Batallions to New York, and when I can be certain of their having fairly left these parts,

I shall remove the rest of the Army there, where I shall have great pleasure to meet you in tolerable Health.
The Return of the Troops with General Arnold is received, also the Depositions respecting Colonel Allen’s Usage, which has been very cruel.
I am in Hopes we shall be able to collect some hard Money from the Inhabitants of Boston, if we do you shall soon be informed thereof.
Application has been made to the Commissary Mr Chamier relative to the Subsistance of the prisoners in our possession which I believe is settled with David Franks of Philadelphia. I remain with very great Esteem Dear Sir Your most affec: h: St

Go. Washington

